Citation Nr: 0103438	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  99-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to December 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) which denied the veteran service 
connection for PTSD, and an increased (compensable) 
evaluation for his service-connected bilateral hearing loss.  
The PTSD issue is addressed in the Remand following the 
Order, below.


FINDING OF FACT

The veteran has current findings on VA audiological 
evaluation of level II hearing in the right ear and level I 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 (effective prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that the 
veteran, a Marine security guard, sustained multiple injuries 
to the right ear, neck, and extremities in January 1968, as a 
result of a mortar explosion at the U.S. Embassy in Saigon.  
He was found to have a perforated right ear following the 
explosion, as well as a congenitally protuberant left ear.  
In May 1968, he underwent a right myringoplasty with temporal 
graft.  Audiograms following surgery revealed a persistent 
high frequency hearing loss.  In July 1968, the veteran 
underwent a left otoplasty.  The veteran was subsequently 
returned to limited duty with an adjusted physical profile 
for bilateral hearing loss.  

On his initial VA examination in March 1970 the veteran 
complained of right ear discomfort and constant ringing.  He 
also said he had better hearing in his left ear.  Following 
audiological evaluation, bilateral deafness, mixed type, 
predominantly sensorineural, with tinnitus, was diagnosed. 

When administered a pre-employment physical examination in 
May 1970, by a perspective employer, the veteran was 
determined by its medical staff to have a 12 percent hearing 
loss in his right ear and a total hearing loss of 3 percent.  

On a VA audiological evaluation in August 1971 the veteran 
was found to have an average pure tone threshold of 
43 decibels in the right ear, and 33 decibels in the left ear 
(ASA units).  Speech discrimination ability was 90 percent in 
the right ear, and 100 percent in the left ear.  

Service connection for bilateral defective hearing was 
established by an RO rating action dated in May 1970.  This 
disorder was rated noncompensably disabling.

In connection with his current claim, the veteran was 
afforded a VA audiological evaluation in April 1999.  On this 
evaluation the veteran reported suffering from reduced 
hearing and tinnitus in the right ear.  He said his right ear 
continues to be worse than the left, although he does feel 
that his left ear sensitivity has gone down over the years.  
He complained of having difficulty using the right ear on the 
telephone and understanding speech in the presence of 
background noise.  On audiological evaluation, a VA 
audiologist certified that in the right ear pure tone 
thresholds at the 1,000, 2,000, 3,000, and 4,000 Hertz 
frequencies were 40, 40, 75 and 80 decibels, respectively, 
for an average of 59 decibels.  Speech recognition ability in 
the right ear was 96 percent correct.  Left ear pure tone 
thresholds at corresponding frequencies were 20, 30, 80 and 
95 decibels for an average of 56 decibels.  Speech 
recognition ability in the left ear was 96 percent correct.  
The veteran's examiner reported that the audiological 
evaluation revealed a mild to profound mixed hearing loss in 
the right ear, and a mild to profound sensorineural hearing 
loss in the left ear.  He further noted that word recognition 
abilities were excellent for both ears.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations, and the Board must 
consider all regulations that could reasonably apply.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592-594(1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  The regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 
7 Vet .App. 55, 58 (1994).  

At the time the veteran filed his claim for an increased 
rating for his bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
established 11 acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above-noted schedular criteria for rating hearing loss 
(i.e. those that establish the 11 auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

(a) When pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
roman numeral designation for hearing impairment from either 
table VI or VI(a), whichever results in the higher numeral.  
Each ear will be evaluated separately.  

(b) When the pure tone threshold is 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz, the range 
specialist will determine the roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be evaluated to the next higher roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.  

Where, as here, the applicable regulations are changed during 
the course of an appeal the veteran is entitled to resolution 
of his claim under the criteria that are to his advantage.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Here 
the RO issued a statement of the case in August 1999, which 
appears to have considered only the revised criteria for 
rating hearing loss disabilities.  Pursuant to the holding of 
the United States Court of Appeals for Veterans Claims in 
Karnas, the criteria for hearing loss prior to June 10, 1999, 
should have been considered to determine whether any 
advantage to the veteran resulted so as to avoid any 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board notes that the revised 
regulations applicable to this case reorganized the prefatory 
information, clarified that hearing tests are to be conducted 
without the use of hearing aids, and provided additional 
rating criteria for exceptional hearing impairment not shown 
in this case.  In essence, the criteria applicable to the 
instant case are essentially identical under both the old or 
new regulations.  Therefore, the Board finds no prejudice to 
the appellant has accrued from the RO's reliance on the 
amended rating criteria.  

In this case, service connection is in effect for bilateral 
hearing loss.  The Court has held that the assignment of a 
disability rating for hearing loss is derived by a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiology testing is completed.  
See Lendenmann v. Principi¸ 3 Vet. App. 345 (1992).  

The Board has considered the veteran's contention that his 
hearing loss is more severe than currently evaluated.  
However, the April 1999 VA audiometric evaluation has 
produced findings that are accurate assessments of the 
veteran's hearing acuity.  This testing shows a right ear 
average pure tone threshold of 59 decibels with 96 percent 
speech recognition ability that corresponds to acuity 
level II.  The left ear average pure tone threshold is 
56 decibels with 96 percent speech recognition ability, which 
corresponds to acuity level I.  See 38 C.F.R. § 4.85, 
Table VI (effective prior to and after June 10, 1999).  The 
Board finds that level II hearing, when combined with level I 
hearing warrants a noncompensable rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to and after June 10, 1999).  To be assigned a compensable 
schedular rating the average pure tone threshold and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case. 

Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board notes that the veteran's tinnitus and scars have 
also been granted service connection and are rated 
separately.  Only the hearing loss is before the Board.

ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  


REMAND

The veteran maintains that he has post-traumatic stress 
disorder as a result of his combat service in Vietnam and has 
suffered from symptoms of this disorder over the years.  

When examined by VA in May 1999 an examining clinical 
psychologist noted that the veteran presented with features 
of PTSD.  It was further stated that, although he experienced 
a stressor consistent with the diagnosis for PTSD, he did not 
appear to meet the full criteria for this disorder.  PTSD was 
not diagnosed.  The veteran has subsequently indicated in a 
statement received in November 1999 from his representative 
that he is being treated for PTSD.  He has also indicated 
that he believes the examination provided to him in May 1999 
was inadequate. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. November 6, 2000) (per curiam 
order), which has held the VA cannot assist in development of 
a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103(a), and 
5107). 

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed with its appellate review and issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

In light of the recent enacted law, the veteran's contentions 
and deficiency noted in the record, the veteran's claim must 
be remanded for further development.  The veteran has alluded 
to treatment records for PTSD, which are not on file.  He has 
also submitted in lieu of VA Form 9, Appeal to the Board of 
Veterans' Appeals, a VA Form 21-4138, Statement in Support of 
Claim, which the RO accepted, at the request of his 
representative, as his substantive appeal.  This statement, 
however, made no reference to the veteran's desire for a 
personal hearing on appeal and the Board is thus unclear as 
to whether the veteran desires to present testimony in 
support of his current claim for PTSD.  While hearings are 
not mandatory, they afford claimants opportunity to present 
testimony in evidence that could provide for an allowance of 
a claim.  Thus, the veteran should be afforded at the minimum 
the opportunity for a hearing.  See 38 C.F.R. § 20.700(a) 
(2000).  

In view of the foregoing, this case is REMANDED to the RO for 
the following:


1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-date 
copies of the records of any evaluation or 
treatment, VA or non-VA, he had received 
for any psychiatric complaints and/or 
disorders.  All records so received should 
be associated with the claims file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that any current mental disorder, if any, 
had its onset in service as a result from 
events therein as described by the 
veteran.  

3.  The veteran should be asked if he 
desires a hearing in connection with his 
claim for service connection for PTSD.  If 
the veteran requests a hearing, the RO 
should schedule a personal hearing in 
accordance with the veteran's desires and 
notify the veteran and his representative 
of the time and place of the hearing.  The 
veteran should also be notified of his 
right to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 

Thereafter, subject to current appellate procedure, the case 
should be returned tot he Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 

